 TRAILMOBILE DIV., PULLMAN INC.571TrailmobileDivision,Pullman IncorporatedandUnited Automobile,Aerospace&Agricultural Im-plementWorkers(UAW), International Union,AFL-CIO. Cases 16-CA-2401 and 16-RM-2701September26, 1967ORDER CONSOLIDATING CASES ANDSUPPLEMENTAL DECISION, ORDER, ANDDIRECTIONBY MEMBERSFANNING,BROWN,AND ZAGORIAOn June 28, 1965, United Automobile,Aerospace& Agricultural ImplementWorkers(UAW), International Union, AFL-CIO,' was cer-tified by the National Labor Relations Board inCase 16-RM-270 as the representative of theproduction and maintenance employees of Trailmo-bileDivision, Pullman Incorporated,3 following anelection pursuant to a stipulation for certificationupon consent election and the subsequent resolu-tion of challenged ballots by the Board.4 Because ittook the position that the said certification was er-roneous, the Respondent refused to bargain withthe Union and, on December 30, 1965, the BoardissueditsDecisionandOrder in Case16-CA-2401,5 finding that the Respondent therebyviolated Section 8(a)(5) and (1) of the Act.6 TheRespondent thereafter filed a petition for review ofthe Board's said Order, which was granted by theUnited States Court of Appeals for the Fifth Cir-cuit.'The Court agreed with the Board's findingthat the 13 leadmen were supervisors and ineligibleto vote, but concluded that as a matter of law LonzoHigginbotham was an employee of the Respondenton the date of the election and, therefore, eligible tovote, and that the Union's challenge to his votemust be rejected. The Court further found that asHigginbotham's ballot, added to the two which theBoard had ruled eligible, could affect the result ofthe election, these three ballots must be opened andcounted.Accordingly, the Court set aside theBoard's Order.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The record shows that the tally of ballots, uponwhich the certification was based, showed that theUnion received 171 votes and that there were 168cast against it. In view of our finding concerningDenton and Henry, and as we accept the Court'sopinion that the ballot cast by Higginbotham shouldhave been opened and counted, it is clear that theballots of Denton, Henry, and Higginbotham couldhave affected the result of the election. The Union'smajority status thus having been cast in doubt, itfollows, as a result of the Court's opinion, that therewas merit in the Respondent's contention in theoriginal unfair labor practice hearing herein that itwas not obligated to bargain because of its good-faith doubt as to the Union's majority status. Inthese circumstances, we are constrained to dismissthe complaint in its entirety.Since it appears that the question of the Union'smajority status in Case 16-RM-270 remains un-resolved and must now be reconsidered, we herebyorder that Case 16-RM-270 be, and it hereby is,consolidated with Case 16-CA-2401 for this pur-pose and for purposes of this Decision. Further, weshall order that the certification of the Union issuedon June 28, 1965, in Case 16-RM-270, be vacatedand, in view of the Court's decision, we shall directthe Regional Director to open and count the ballotsof Denton, Henry, and Higginbotham, and issue arevised tally of ballots with service upon all parties.Accordingly,IT IS HEREBY ORDERED that the complaint in Case16-CA-2401 be, and it hereby is, dismissed in itsentirety.IT IS HEREBY FURTHER ORDERED that the certifi-cation of representative issued on June 28, 1965, inCase 16-RM-270, be, and it hereby is, vacated.IT IS HEREBY DIRECTED that as part of the in-vestigation to ascertain representatives for the pur-poses of collective bargaining among the employeesof TrailmobileDivision,Pullman Incorporated,Longview, Texas, in the appropriate unit, the Re-gional Director for Region 16 shall, pursuant to Na-tionalLabor Relations Board Rules and Regula-tions, Series 8, as amended, within 10 days from thedate of this Direction, open and count the ballots ofWeldon Denton, Edward Henry, and Lonzo Hig-ginbotham, and thereafter prepare and cause to beserved upon the parties a revised tally of ballots, in-cluding therein the count of said challenged ballots.In the event that the revised tally of ballots showsthat the Union has received a majority of the validballots cast, the Regional Director shall issue a cer-tification of representative. However, in the eventthat the revised tally of ballots shows that theUnion has not received a majority of the valid votescast, the Regional Director shall so report to theBoard, in order that the Board may rule on theUnion's objections to the election still pending.IFor the reasons hereinafter set forth,the Board on its own motion isconsolidatingCase 16-RM-270 with Case I6-CA-2401'Herein calledthe UnionHerein called the RespondentiNot published in NLRB volumesThe Union filedtimely objectionsto the election and challenged the ballotsof LonzoHigginbotham,WeldonDenton,EdwardHenry,and 13 leadmen The Board sustained the chal-lenges to the ballots of Higginbotham and the 13 leadmen and overruledthe challenges to the ballots of Denton and Henry Because the Unionwon the election, the Board did not rule on the Regional Director's reporton objections, and, as the votes of Denton and Henry were not determina-tiveof the election, the Board directed that those ballots remainunopened(Footnotes continued on following page)167 NLRB No. 77 572DECISIONS OF NATIONAL LABOR RELATIONS BOARD(Footnotes continued from preceding page)and that his ballot should have been counted There were no exceptions5 156 N LRB 483taken to the Board's resolution of the challenges to the ballots of DentonThe Respondent contended that the leadmen were not supervisors,and Henrythat the challenges to their ballots should have been overruled, and thatYTradmohde Division, Pullman Incorporated v N L R B379 F 2d 49their ballots should have been counted The Respondent also contended(C A 5) The Board, in its answer to the petition for review, requested en-that Lonzo Higginbotham was an employee of the Respondent at the timeforcement of its Orderof the election, that the challenge to his ballot should have been overruled.